DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 and 10/18/2021 have been entered.
Claims 1-3, 9-12 and 21-25 are pending.  
Claims 4-8, and 13-20 have been canceled.  
Claims 1 and 24 have been amended.
No new claims have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1-3, 9-12 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a discrete domain of aluminum oxide and a discrete domain of chromium oxide such that the composition of the layer varies laterally, wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide have a lamellar structure wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide are grains of aluminum oxide and chromium oxide respectively”  It is not clear whether Applicant intends the lamellar structure to be lateral with the composition change or in another particular direction or in any direction at all.  For purposes of furthering prosecution, Examiner interprets as lamellar in any direction.  Clarification is required. Claims 2-3, 9-12, and 21-25 are rejected as being dependent to rejected claim 1.
Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 25 recites “wherein the nanolayers have a thickness of less than 100 nanometers”.  Claim 24 requires alternating nanolayers of discrete domains and claim 1 requires the discrete domains to be grains having a grain size of less than 100nm.  Therefore, claim 25 is not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Amended claim 1 recites “wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide have a lamellar structure, wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide are grains of aluminum oxide and chromium oxide, respectively”.  There does not appear to be literal support in the disclosure for the grains of aluminum oxide and grains of chromium oxide to have a lamellar structure as claimed however, there appears to be implicit but non limiting support in that on the granular level, any 2 grains next to each other may be considered having a lamellar structure in some direction.  As such, Examiner interprets claim 1 under broadest reasonable interpretation whereas Applicant claims “a discrete domain of aluminum oxide and a discrete domain of chromium oxide such that the composition of the layer varies laterally, wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide have a lamellar structure wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 9-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Burns et al (US 2007/0172676 A1).

Regarding claims 1 and 2, Burd discloses a superalloy gas turbine engine component (metal substrate) [0001] with a dark thermal barrier coating (TBC) (102) (coating system) applied over the substrate (62) (Fig. 4 and [0026]).  Burd teaches an exemplary dark TBC coating (layer) is an alumina (Al2O3)-chromia (Cr2O3) coating 
Burd does not teach the composition of the layer changes laterally wherein the discrete domain of aluminum oxide and the discrete domain of chromium oxide are grains having an average grain size of less than 100nm and does not teach a grain of aluminum oxide and a grain of chromium oxide as domains having a lamellar structure (the grains forming layers (lamellae) within the layer). 
However, Burns teaches the use of mixed oxide particles with nanosized grains (discrete domains) with cross sectional widths of 1-5nm which provide improved high temperature performance in thermal barrier coatings (abstract, [0017] and claim 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the chromia and alumina coating layer material of Burd with 1-5 nm grain sizes as taught by Burns to provide the thermal barrier coating of Burd improved high temperature performance.  As such there must inherently be within the mixed oxide coating layer a grain of alumina next to a grain of chromia inherently on the granular level located in some way laterally from one another forming a lamellar structure and a variation in composition on the granular scale.
Regarding claim 9, Burd in view of Burns teaches all of the limitations of claim 1 as set forth above and Burd further teaches the article (superalloy gas turbine engine 
Alternatively, Burd teaches a panel such as an outboard panel with holes (internal passages) [0018] and although Burd does not expressly recite the holes coated with the coating system, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the coating to the entire surface including the holes in order to fully coat the substrate.
Regarding claim 10, Burd in view of Burns teaches all of the limitations of claim 1 as set forth above and Burd further teaches a bond coat (64) , the alumina-chromia layer (102) and the substrate (62) Fig. 4 and [0026].
Regarding claim 11, Burd in view of Burns teaches all of the limitations of claim 10 as set forth above and Burd further teaches a light TBC (104) (thermal barrier coating) exemplified by yttria stabilized zirconia (a ceramic) on the alumina-chromia layer (102) [0024] and [0026].
Regarding claim 21, Burd in view of Burns teaches all of the limitations of claim 10 as set forth above and further teaches a MCrAlY [0020] bond coat (64) (where M identifies one or more of Fe, Ni, and Co), intermetallic aluminide, or other suitable material [0002].
Alternatively, although, Burd does not expressly teach M is cobalt, nickel or a mixture thereof, Burd explicitly identified one or more of cobalt and nickel in a very small list (4) of possibilities for M.  
Regarding claim 22, Burd in view of Burns teaches all of the limitations of claim 10 as set forth above and Burd further teaches an alternative bond coat of a diffusion aluminide coating [0020].

Claim(s) 1, 2, 3, 9-11, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Engelhart et al. (US 2013/0209834 A1) as evidenced by Sivakumar et al (US 20130095340 A1).

Regarding claims 1 and 2, Burd discloses a superalloy gas turbine engine component (metal substrate) [0001] with a dark thermal barrier coating (TBC) (102) (coating system) applied over the substrate (62) (Fig. 4 and [0026]).  Burd teaches an exemplary dark TBC coating (layer) is an alumina (Al2O3)-chromia (Cr2O3) coating (layer) [0021] (at least one layer of alumina-chromia oxide). 

Although Burd does not explicitly teach a discrete domain of aluminum oxide and a discrete domain of chromium oxide, with an average grain size of 100 nm or less, and does not teach a grain of aluminum oxide and a grain of chromium oxide as domains having a lamellar structure, the identification of alumina and chromia necessarily requires the existence of discrete domains of alumina and of chromia.
Engelhart teaches crystals (grains) of an aluminum – chromium oxide coating of material having the same constituent components as Burd. Engelhart teaches the crystalline aluminum chromium oxide coating can be a mixed oxide coating in a layer with a further layered (lamellar) structure within the layer with individual layer(lamellar) thicknesses of 5-50nm [0021] and [0022] within the layer which would inherently require 2O3 and Al2O3. Engelhart further teaches that the (lamellar) structure can involve different chemical compositions [0022] which prevents spalling because higher thickness layers spall off [0021].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the chromia and alumina coating layer material of Burd with internal layers (lamellae structure) of (discrete domains) grains having layer thicknesses of 5-50nm and thus a crystal/grain (discrete domain) size no greater than 100nm as taught by Engelhart in order to provide the superalloy gas turbine engine component a high hardness and high wear resistance characteristic of a nanosized material coating which is consistent with nanosized materials including Cr2O3 and Al2O3 as evidenced by Sivakumar above and to provide lamellae comprising the different compositions  presented by Burd (grains of Cr2O3 and grains of Al2O3) resulting in the at least one layer including both chromia and alumina discrete domains of nanosized grains, the grains inherently having a lamellar structure just by being next to one another. As such there must inherently be within the mixed oxide coating layer a grain of alumina next to a grain of chromia inherently on the granular level located in some way laterally from one another forming a lamellar structure and thus a variation in composition on the granular scale.

Regarding claim 3, Burd in view of Engelhart teaches all of the limitations of claim 1 as set forth above.
Burd does not expressly teach the Al2O3 and Cr2O3 are α-Al2O3 and α-Cr2O3. However, Engelhart teaches an aluminum – chromium oxide coating with at least 90% by volume α-phase [0026] on a metal substrate to provide a thermodynamically stable material. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use alpha aluminum (Al2O3) and alpha chromia (Cr2O3) in the layer of Burd to provide the superalloy gas turbine engine component a thermodynamically stable material coating beneath the applied thermal barrier coating.
Regarding claim 9, Burd in view of Engelhart teaches all of the limitations of claim 1 as set forth above and Burd further teaches the article (superalloy gas turbine engine component) may be a gas turbine engine combustor panel (e.g., heat shield or liner), turbine blade or vane, turbine exhaust case fairing or heat shield, nozzle flaps or seals, and the like [0005]. Burd also teaches a panel such as an outboard panel with holes (internal passages) that would also be coated with the coating [0018].
Alternatively, Burd teaches a panel such as an outboard panel with holes (internal passages) [0018] and although Burd does not expressly recite the holes coated with the coating system, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the coating to the entire surface including the holes in order to fully coat the substrate.
Regarding claim 10, Burd in view of Engelhart teaches all of the limitations of claim 1 as set forth above and Burd further teaches a bond coat (64) , the alumina-chromia layer (102) and the substrate (62) Fig. 4 and [0026].
Regarding claim 11, Burd in view of Engelhart teaches all of the limitations of claim 10 as set forth above and Burd further teaches a light TBC (104) (thermal barrier coating) exemplified by yttria stabilized zirconia (a ceramic) on the alumina-chromia layer (102) [0024] and [0026].
Regarding claim 21, Burd in view of Engelhart teaches all of the limitations of claim 10 as set forth above and further teaches a MCrAlY [0020] bond coat (64) (where M identifies one or more of Fe, Ni, and Co), intermetallic aluminide, or other suitable material [0002].
Alternatively, although, Burd does not expressly teach M is cobalt, nickel or a mixture thereof, Burd explicitly identified one or more of cobalt and nickel in a very small list (4) of possibilities for M.  
Therefore it would have been obvious to a person having ordinary skill in the art to choose, from the limited number of possibilities explicitly named for M, cobalt and /or nickel with a reasonable expectation of success for the bond coat.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 22, Burd in view of Engelhart teaches all of the limitations of claim 10 as set forth above and Burd further teaches an alternative bond coat of a diffusion aluminide coating [0020].
Regarding claims 24 and 25
Burd and Engelhart do not expressly teach wherein the lamellar structure includes alternating nanolayers of the discrete domain of aluminum oxide and discrete domain of chromium oxide.
However, the coating having any grains of alumina in contact with grains above or below of chromia on another layer or within the layer inherently have at least one set of alternating nanolayers of the discrete domains on a granular level and additionally, since the grains are less than 100nm thick the nanolayers are also inherently less than 100nm thick.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Burns et al (US 2007/0172676 A1) further in view of Mayrhofer et al. (WO 2014/111264 A1).
Regarding claim 12, Burd in view of Burns teaches all of the limitations of claim 1 as set forth above.
Burd in view of Burns does not expressly teach wherein the at least one layer of aluminum-chromium oxide contains a dopant metal, and the dopant metal is present in an amount, relative to the total weight of all metals in the one or more layers of aluminum-chromium, of 0.1 wt% to 5 wt%. 
However, Burd teaches the alumina-chromia coatings may have up to 30 wt% of other components.  Additionally, Mayrhofer teaches the addition of 1-5 atomic % Fe (p 4 line 23) to provide a greater amount of corundum structure in the coating resulting in more stability of the coating (p 1 line 19).  The addition amount overlaps the instant claimed dopant amount.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a dopant of Fe in the amount taught by Mayrhofer overlapping the instant claimed amount to the coating of Burd in view of Burns in order to provide a more stable aluminum chromium oxide coating.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Engelhart et al. (US 2013/0209834 A1) as evidenced by Sivakumar et al (US 20130095340 A1) and further in view of Mayrhofer et al. (WO 2014/111264 A1).

Regarding claim 12, Burd in view of Engelhart teaches all of the limitations of claim 1 as set forth above.
Burd in view of Engelhart does not expressly teach wherein the at least one layer of aluminum-chromium oxide contains a dopant metal, and the dopant metal is present in an amount, relative to the total weight of all metals in the one or more layers of aluminum-chromium, of 0.1 wt% to 5 wt%. 
However, Burd teaches the alumina-chromia coatings may have up to 30 wt% of other components.  Additionally, Mayrhofer teaches the addition of 1-5 atomic % Fe (p 4 line 23) to provide a greater amount of corundum structure in the coating resulting in more stability of the coating (p 1 line 19).  The addition amount overlaps the instant claimed dopant amount.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a dopant of Fe in the .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Engelhart et al. (US 2013/0209834 A1) in view of Sivakumar et al. (US 2013/0095340 A1). 
Regarding claim 23, Burd in view of Engelhart teaches all of the limitations of claim 7 as set forth above.
Burd in view of Engelhart does not teach wherein the at least one layer of aluminum-chromium oxide has a graded composition.
However, Engelhart teaches the (lamellae) layers within the mixed oxide layer may comprise different compositions and Sivakumar teaches thermal barrier coatings (abstract) for gas turbine components [0003] comprising oxides including nanostructured nanometer sized grains or splats of Al2O3 and Cr2O3 [0007] and [0011]  comprising a graded structure that can reduce thermal expansion mismatch within the layers as opposed to a conventionally duplex layered structure [0026] 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the layer of Burd in view of Engelhart with a (lamellar) layered structure with the layers having different compositions a graded composition to provide a reduced thermal expansion mismatch within the layers of the thermal barrier and bond coating system.

Claim 1, 2, 3, 9-11, and 21-25, are rejected under 35 U.S.C. 103 as being unpatentable over Burd et al. (US 2006/0083937 A1) in view of Sivakumar et al. (US 2013/0095340 A1) as evidenced by Tjong et al “Nanocrystalline materials and coatings” and further in view of Engelhart et al (US 2013/0209834 A1).
Regarding claims 1 and 2, Burd discloses a superalloy gas turbine engine component (metal substrate) [0001] with a dark TBC (102) (coating system) applied over the substrate (62) (Fig. 4 and [0026]).  Burd teaches an exemplary dark TBC coating is an alumina (Al2O3)-chromia (Cr2O3) coating [0021]. Although Burd does not explicitly teach discrete domains of aluminum oxide and discrete domains of chromium oxide, the identification of alumina and chromia necessarily requires at least one discrete domain of some size of each of alumina and of chromia.
Burd does not teach the layer of aluminum oxide and chromium oxide as grains having an average grain size of less than 100nm and does not teach the grains have a lamellar structure (the grains forming layers (lamellae) within the layer). 
However, Sivakumar teaches thermal barrier coatings (abstract) for gas turbine components [0003] comprising oxides including nanostructured nanometer sized grains (discrete domains) or splats of Al2O3 and Cr2O3 [0007] and [0011] which would be less than 100nm in grain size as evidenced by Tjong that teaches that nanocrystalline sized materials have a microstructural length or grain size of up to 100nm (abstract).  Sivakumar teaches nanostructured materials yield improved performance in terms of hardness, toughness, and wear-resistance, over conventional micron sized materials [0005].  Additionally, Engelhart teaches crystals (grains) of an aluminum – chromium oxide coating material. Engelhart teaches the crystalline aluminum chromium oxide 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use nanosized grains (discrete domains) having a size of up to about 100nm as taught by Sivakumar of aluminum-chromium oxide in a nanosized lamellar structure as taught by Engelhart in the alumina-chromia layer of Burd and to provide lamellae comprising the different compositions  presented by Burd (grains of Cr2O3 and grains of Al2O3) resulting in the at least one layer including both chromia and alumina discrete domains of nanosized grains, the grains having a lamellar structure in order to provide improved performance in terms of hardness, toughness, and wear-resistance as well as, high temperature resistance and high temperature cycle resistance within the layers of the thermal barrier and bond coating system.  As such there must inherently be within the mixed oxide coating layer a grain of alumina next to a grain of chromia inherently on the granular level located in some way laterally from one another forming a lamellar structure and a variation in composition on the granular scale.
Regarding claim 3, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 1 as set forth above.
Burd does not expressly teach the Al2O3 and Cr2O3 are α-Al2O3 and α-Cr2O3. However, Engelhart teaches an aluminum – chromium oxide coating with at least 90% 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use alpha aluminum (Al2O3) and alpha chromia (Cr2O3) in the layer of Burd to provide the superalloy gas turbine engine component a thermodynamically stable material coating beneath the applied thermal barrier coating.
Regarding claim 9, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 1 as set forth above and Burd further teaches the article (superalloy gas turbine engine component) may be a gas turbine engine combustor panel (e.g., heat shield or liner), turbine blade or vane, turbine exhaust case fairing or heat shield, nozzle flaps or seals, and the like.   [0005]. Burd also teaches a panel such as an outboard panel with holes (internal passages) that would also be coated with the coating [0018].
Alternatively, Burd teaches a panel such as an outboard panel [0018] with holes (internal passages) and although Burd does not expressly recite the holes coated with the coating system, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the coating to the entire surface including the holes in order to fully coat the substrate.
Regarding claim 10, 
Regarding claim 11, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 10 as set forth above and Burd further teaches a light TBC (104) (thermal barrier coating) exemplified by yttria stabilized zirconia (a ceramic) on the alumina-chromia layer (102) [0024] and [0026].
Regarding claim 21, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 10 as set forth above and Burd further teaches a MCrAlY [0020] bond coat (64) (where M identifies one or more of Fe, Ni, and Co), intermetallic aluminide, or other suitable material [0002].
Alternatively, although, Burd does not expressly teach M is cobalt, nickel or a mixture thereof, Burd explicitly identified one or more of cobalt and nickel in a very small list (4) of possibilities for M.  
Therefore it would have been obvious to a person having ordinary skill in the art to choose, from the limited number of possibilities explicitly named for M, cobalt and /or nickel with a reasonable expectation of success for the bond coat.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Regarding claim 22, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 10 as set forth above and Burd further teaches an alternative bond coat of a diffusion aluminide coating [0020].
Regarding claim 23, Burd in view of Sivakumar and Engelhart teaches all of the limitations of claim 1 as set forth above.
Engelhart further teaches the (lamellae) layers within the mixed crystal oxide layer may comprise different compositions and Sivakumar teaches the nanostructured nanometer sized grains or splats of Al2O3 and Cr2O3 [0007] and [0011] may comprise a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the layer of Burd in view of Sivakumar and Engelhart with a (lamellar) layered structure with the layers having a graded composition to provide a reduced thermal expansion mismatch within the layers of the thermal barrier and bond coating system.
Regarding claims 24 and 25, Burd in view of Sivakumar and Engelhart teach all of the limitations of claim 1 as set forth above.  
Burd in view of Sivakumar and Engelhart do not teach wherein the lamellar structure includes alternating nanolayers of the discrete domains of aluminum oxide and discrete domains of chromium oxide.
Burd in view of Sivakumar and Engelhart do not expressly teach wherein the lamellar structure includes alternating nanolayers of the discrete domain of aluminum oxide and discrete domain of chromium oxide.
However, the coating having any grains of alumina in contact with grains above or below of chromia on another layer or within the layer inherently have at least one set of alternating nanolayers of the discrete domains on a granular level and additionally, since the grains are less than 100nm thick the nanolayers are also inherently less than 100nm thick.


Response to Arguments
Applicant's amendments and associated arguments filed 9/20/2021 have been fully considered.  The 112 (a) rejection has been withdrawn in view of the amendment and with consideration of implicit support.  However additional rejections have been applied under 35 USC 112(b) and 112 (d) as set forth above in view of the amendments.
Applicant argues that Engelhart does not disclose "a discrete domain of aluminum oxide and a discrete domain of chromium oxide such that the composition of the layer varies laterally".
In response to Applicant’s argument, because applicant has placed the limitations on a granular level, the composition from grain to grain changes from alumina to chromia in the mixed oxide layer inherently.  Therefore, the prior art of record meets the claimed limitations, as currently written, as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784